     Case 1:21-cv-01105-NONE-EPG Document 8 Filed 07/26/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11
      K.A., a minor,                                    Case No. 1:21-cv-01105-NONE-EPG
12
              Plaintiff,
13
              v.                                        ORDER GRANTING MOTION TO APPOINT
14                                                      GUARDIAN AD LITEM
      Clinica Sierra Vista, et al.,
15                                                      (ECF No. 7)
              Defendants.
16

17
             On July 20, 2021, Plaintiff K.A., a minor, through counsel, filed this action under the
18
     Federal Tort Claims Act, California statutory law, and California common law. (ECF No. 2).
19   Currently before the Court is Plaintiff’s motion to appoint her mother, Mayra P., as her guardian
20   ad litem. (ECF No. 7). For the following reasons, the Court will grant the motion.
21           I.      SUMMARY OF THE MOTION
22           The motion states that Plaintiff K.A. is eight years old and a minor. (ECF No. 7, p. 1).
23   K.A. has no general guardian. The proposed guardian ad litem is Plaintiff’s mother, Mayra P.,
24   who “is a responsible person and fully competent to understand and protect the rights of the
25   minor. She has no interest adverse to that of K.A. and is willing to serve as Guardian ad Litem for
26   the minor.” (Id. at 2).
27           Micha Star Liberty is counsel for Plaintiff. The motion states the following regarding the
28
                                                       1
     Case 1:21-cv-01105-NONE-EPG Document 8 Filed 07/26/21 Page 2 of 3


 1   attorney-client representation arrangement:

 2             Plaintiff engaged Liberty Law Office, Inc. (“Plaintiff’s counsel”) as her counsel in
               this matter under the terms of a contingency retainer agreement. Plaintiff’s counsel
 3             did not become involved in this matter at the instance of any defendant in this
               matter, directly or indirectly. Plaintiff’s counsel has no relationship of any kind
 4             with any defendant in this matter. Plaintiff’s counsel has not received any
               compensation from anyone in this matter. Plaintiff’s counsel does not expect to
 5             receive any compensation from anyone in this matter other than attorneys’ fees
               and costs after a favorable verdict or settlement.
 6   (Id.).
 7       II.      LEGAL STANDARDS
 8             Under Federal Rule of Civil Procedure 17(c)(2), “[a] minor or an incompetent person who
 9   does not have a duly appointed representative may sue by a next friend or by a guardian ad
10   litem.” Fed. R. Civ. P. 17(c)(2). Local Rule 202 further states, in pertinent part:
11
               (a) Appointment of Representative or Guardian. Upon commencement of an
12                 action or upon initial appearance in defense of an action by or on behalf of a
                   minor or incompetent person, the attorney representing the minor or
13                 incompetent person shall present (1) appropriate evidence of the appointment
                   of a representative for the minor or incompetent person under state law or (2) a
14                 motion for the appointment of a guardian ad litem by the Court, or, (3) a
                   showing satisfactory to the Court that no such appointment is necessary to
15                 ensure adequate representation of the minor or incompetent person. See Fed.
                   R. Civ. P. 17(c).
16                                               ...

17             (c) Disclosure of Attorney’s Interest. When the minor or incompetent is
                   represented by an attorney, it shall be disclosed to the Court by whom and the
18                 terms under which the attorney was employed; whether the attorney became
                   involved in the application at the instance of the party against whom the
19                 causes of action are asserted, directly or indirectly; whether the attorney
                   stands in any relationship to that party; and whether the attorney has received
20                 or expects to receive any compensation, from whom, and the amount.
     E.D. Cal. L.R. 202.
21
               The decision to appoint a guardian ad litem “must normally be left to the sound discretion
22
     of the trial court.” United States v. 30.64 Acres of Land, 795 F.2d 796, 804 9th Cir. 1986). Fit
23
     parents are presumed to act in the best interests of their children. Troxel v. Granville, 530 U.S. 57,
24
     66 (2000); Doe v. Heck, 327 F.3d 492, 521 (7th Cir. 2003). Generally, there is no inherent
25
     conflict of interest when a minor is represented by a parent who is a party to the lawsuit and who
26
     has the same interests as the child. Burke v. Smith, 252 F.3d 1260, 1264 (11th Cir. 2001); see also
27
     Brown v. Alexander, 2015 WL 7350183 at *2 (N.D. Cal. Nov. 20, 2015) (“In general, a parent
28
                                                         2
     Case 1:21-cv-01105-NONE-EPG Document 8 Filed 07/26/21 Page 3 of 3


 1   who is also a party to the lawsuit is presumed to be a suitable guardian ad litem, and so the court

 2   often appoints the parent as guardian ad litem upon receipt of an ex parte application without

 3   exercising much discretion.”) (citation omitted).

 4           III.    DISCUSSION

 5           Plaintiff is a minor and lacks capacity to sue under California law. Therefore, appointment

 6   of a guardian ad litem is necessary and appropriate. The motion complies with Local Rule

 7   202(c)’s requirements for disclosure of the attorney’s interests. There does not appear to be any

 8   conflict of interest between Plaintiff and the proposed guardian ad litem. Additionally, as
     Plaintiff’s mother, Mayra P., is presumed to act in the minor plaintiff’s best interests and there is
 9
     nothing to undermine that presumption. The Court will follow the general presumption and allow
10
     Plaintiff’s parent to act as guardian ad litem.
11
             IV.     CONCLUSION AND ORDER
12
             For the foregoing reasons, it is HEREBY ORDERED that Plaintiff’s motion to appoint
13
     Mayra P. as guardian ad litem (ECF No. 7) is GRANTED. Mayra P. shall serve as guardian ad
14
     litem for Plaintiff in this action.
15
     IT IS SO ORDERED.
16

17       Dated:     July 26, 2021                               /s/
                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                         3
